                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                           4:17-CR-3133

vs.                                             FINAL ORDER OF FORFEITURE

CRISTIAN J. RICHARDS,

                     Defendant.


      This matter is before the Court on the plaintiff's Motion for Final Order
of Forfeiture (filing 49). On May 25, 2018, the Court entered a Preliminary
Order of Forfeiture (filing 44) pursuant to 21 U.S.C. § 853, based upon the
defendant's   plea     of   guilty   to   possession   with   intent   to   distribute
methamphetamine in violation of 21 U.S.C. § 841, and his admission of the
forfeiture allegation contained in the indictment. Filing 36 at 5; filing 37 at 1;
filing 42 at 22. By way of the preliminary order of forfeiture, the defendant's
interest in $8,841 in United States currency was forfeited to the United
States. Filing 44.
      As directed by the order, a Notice of Criminal Forfeiture was posted
beginning on May 30, 2018, on an official Internet government forfeiture site,
www.forfeiture.gov, for at least 30 consecutive days, as required by Supp.
Admiralty and Maritime Claims R. G(4)(a)(iii)(B). A Declaration of
Publication (filing 48) was filed on July 31, 2018. The Court has been advised
by the plaintiff that no petitions have been filed, and from a review of the
Court file, the Court finds no petitions have been filed.
IT IS ORDERED:


1.   The plaintiff=s Motion for Final Order of Forfeiture (filing
     49) is granted.


2.   All right, title, and interest in and to the $8,841 in United
     States currency held by any person or entity are forever
     barred and foreclosed.


3.   The currency is forfeited to the plaintiff.


4.   The plaintiff is directed to dispose of the currency in
     accordance with law.


Dated this 29th day of October, 2018.

                                     BY THE COURT:



                                     John M. Gerrard
                                     United States District Judge




                               -2-
